199 F.2d 449
BOZELL,v.UNITED STATES.No.- , Misc.
United States Court of Appeals Fourth Circuit.
Argued Oct. 6, 1952.Decided Oct. 8, 1952.

E. Haydon Bozell, pro se.
Harris Grimsley, Sp. Asst. to U.S. Atty., Richmond, Va.  (A. Carter Whitehead, U.S. Atty., Richmond, Va., on brief), for United States of America.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
Emmett Haydon Bozell was convicted of the crime of fraudulent use of the mails in the United States District Court for the District of Columbia and was sentenced to a term of imprisonment in the District of Columbia Reformatory at Lorton, Virginia.  He applied for parole to the Parole Board and his application was denied.  He has filed with this court a petition to review the action of the Parole Board in denying his application and terms it an appeal from that Board.  The petition must be dismissed.  There is no statute permitting an appeal from the Parole Board to this Court, nor is the court given any authority to review action by the Board.  No such power of review is granted by the Administrative Procedure Act 5 U.S.C.A. 1001 et seq.; for that act expressly excepts from the right of review agency action which 'is by law committed to agency discretion'.  5 U.S.C.A. 1009.  Hiatt v. Compagna, 5 Cir., 178 F.2d 42, 45.  Petitioner asserts that the judgment under which he is imprisoned is void; but this is not a matter which we can review on appeal from a petition to review the parole board.  Even if the petition be treated as an application for habeas corpus, no ground for relief is stated, since this court is given no power to issue writs of habeas corpus.  The members of the court are without power to issue the writ since petitioner has not complied with the provisions of 28 U.S.C.A. 2255.  Meyers v. Welch, 4 Cir., 179 F.2d 707, 708.


2
Petition dismissed.